ON APPLICATION FOR REHEARING
No. 4790.
OPINION
By THE COURT.
•' Submitted on application of appellant for rehearing on our decision of October 17, 1952.
Our rules now make no provision for application for re*214hearing and it is only in exceptional cases that they are entertained.
We find nothing in the application which requires a reconsideration of any of the matters discussed and decided in our opinion.
The application therefore will not be entertained.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.